EXHIBIT 10.134

 

BEFORE THE NEW MEXICO PUBLIC REGULATION COMMISSION

 

IN THE MATTER OF THE APPLICATION

)

OF PNM RESOURCES INC. AND TEXAS-

)

NEW MEXICO POWER CO. FOR APPROVAL

)

OF PNM RESOURCES' ACQUISITION OF

)

TNP ENTERPRISES INC.; FOR APPROVAL

)           CASE NO. 04-00315-UT

OF TEXAS-NEW MEXICO POWER'S

)

PROPOSED REGULATORY PLAN; AND

)

FOR ALL OTHER APPROVALS AND

)

AUTHORIZATIONS REQUIRED TO

)

EFFECTUATE AND IMPLEMENT THE

)

ACQUISITION.

)

 

)

PNM RESOURCES INC. AND TEXAS-NEW

)

MEXICO POWER CO.

)

 

)

Applicants

)

 

)

 

)

 STIPULATION

            PNM Resources, Inc. ("PNM Resources"); Texas-New Mexico Power
Company ("TNMP"); the Staff of the Utility Division ("Staff") of the New Mexico
Public Regulation Commission ("NMPRC" or "Commission"); the New Mexico
Industrial Energy Consumers ("NMIEC"); and Patricia Madrid, the Attorney General
of the State of New Mexico (the "AG"), (collectively the "Signatories"), through
their undersigned authorized representatives, agree and stipulate as follows:

--------------------------------------------------------------------------------


INTRODUCTION

            1.         On September 9, 2004, the Applicants, PNM Resources and
TNMP, filed with the NMPRC an Application Requesting Approvals and
Authorizations for (1) the acquisition by PNM Resources of TNP Enterprises, Inc.
("TNP Enterprises"), the holding company of TNMP; (2) a plan for sharing certain
claimed net synergy savings with customers by means of billing credits; and (3)
all the approvals, authorizations and actions that may be required under the New
Mexico Public Utility Act to consummate and implement the acquisition and plan. 

            2.         If this transaction is approved, PNM Resources would
acquire all the outstanding common stock of TNP Enterprises in exchange for PNM
Resources stock and cash.  TNMP will remain a wholly-owned subsidiary of TNP
Enterprises and TNP Enterprises would become a wholly-owned subsidiary of PNM
Resources.  Public Service Company of New Mexico ("PNM") will remain as a
wholly-owned subsidiary of PNM Resources.

3.         The Signatories have arrived at this Stipulation which they believe
is fair, just and reasonable and not inconsistent with the public interest.  In
addition to the Signatories, El Paso Electric Company, Phelps Dodge Corporation,
Southwestern Public Service Company, the City of Albuquerque, MSR Public Power
Agency, Otero County Electric Cooperative, the United States Executive Agencies,
the Regents of the University of New Mexico, and Tri-State Generation and
Transmission Association, Inc. intervened in the proceeding and participated,
from time to time, in the discussions that led to this Stipulation.

STIPULATION

            4.         The Signatories stipulate that PNM Resources' and TNMP's
Application should be approved and PNM Resources should be authorized to acquire
the common stock of TNP Enterprises, allocate a portion of the net synergy
savings to PNM and TNMP customers and implement a rate reduction for TNMP's New
Mexico retail electric customers as set forth herein,

2

--------------------------------------------------------------------------------


and receive all other approvals, authorizations and actions as may be required
under the New Mexico Public Utility Act to consummate and implement the
transaction contemplated in the Application on the following terms and
conditions:

Net Synergy Savings

            5.         The consolidation of services as a result of the
transaction is expected to result in reduced costs for the affiliated companies
through, among other things, reductions in corporate and headquarters' staffing,
reduced corporate and administrative programs, and purchasing savings through
economies of scale.  Savings will be gained through elimination of duplicate and
overlapping activities that might otherwise occur with each affiliate company
providing its own support services.  These savings, net of costs to achieve
them, are referred to as "net synergy savings".

Allocation of Net Synergy Savings

            6.         Net synergy savings of $24.9 million, as described in the
Application, will be allocated among the affiliated New Mexico and Texas
companies (PNM Resources, PNM, Avistar, and the TNPE Group) as described below.

            7.         None of the net synergy savings ($24.9 million) will be
allocated to TNP Enterprises.  The $649,282 of net synergy savings allocated to
TNP Enterprises in the Company's original filing shall be assigned to TNMP's New
Mexico utility ("TNMP-NM").  Total net synergy savings allocated to TNMP-NM will
therefore be adjusted up to $1,916,430.  The $1,916,430 is included as part of
the overall rate reduction to TNMP's New Mexico customers as set forth in
paragraph 10, below.

            8.         PNM electric retail customers will receive a total of
$6,990,127 as their share of the net synergy savings.  Such amount shall be
allocated as follows:

3

--------------------------------------------------------------------------------


(a)      Effective with closing, net synergy savings of $2,330,043 will be used
to create a regulatory liability for the benefit of customers, to be recognized
in PNM's next general rate case (the "2007 Electric Retail Rate Case").  This
amount shall accrue interest at 8.64% from the date of closing until reflected
in new rates.

(b)      Beginning January 1, 2008, PNM will implement a rate rider to credit
the balance of the net synergy savings allocated to PNM retail electric
customers.  The credit rate rider will remain in effect until PNM electric
retail customers receive rate credits totaling $4,660,084 (expected to be by
June 30, 2010).  PNM will file a reconciliation report with the commission, with
electronic copies to all intervenors in this Case, within 60 days of completing
the refund.

(c)      In the 2007 Electric Retail Rate Case, PNM will calculate cumulative
and test year net synergy savings.  In that Case, PNM will explain any
differences between the net synergy savings calculated, and the net synergy
savings anticipated in this Case.  If the cumulative amount of net synergy
savings is less than $49.8 million, PNM will make an adjustment to remove the
net cost or benefit included in the cost of service study (excluding the
$2,330,043 regulatory liability and accrued interest described in paragraph 8(a)
above).  In the 2007 Electric Retail Rate Case, if the amount of cumulative net
synergy savings is greater than $49.8 million, PNM will remove the net cost or
benefit included in the cost of service study (excluding the $2,330,043
regulatory liability and accrued interest described in paragraph 8(a) above) and
allocate any net synergy savings above the $49.8 million to the affiliated New
Mexico

4

--------------------------------------------------------------------------------


             companies using the same methodology described in the Direct
Testimony of Thomas G. Sategna (except that none of the net synergy savings will
be allocated to TNP Enterprises).  Any amounts allocated to PNM's electric
retail customers through the above-described allocation process will be
reflected as a reduction in PNM's cost of service in the 2007 Electric Retail
Rate Case.  Any other parties to that rate case may challenge and contest PNM's
calculation of net savings.

(d)      In any subsequent rate case proceeding, no tracking or adjustments to
the test period cost of service will be proposed by PNM related to net synergy
savings.  Parties may, however, argue to include or exclude any costs to achieve
the net synergy savings, and parties may also argue whether to impute savings.

9.         PNM gas customers will receive their share of net synergy savings
through a credit rate rider over five years as described in the Direct Testimony
of Thomas G. Sategna.  The total amount of net synergy savings to be credited
back to PNM gas customers through the rate rider will be $4,299,761.  PNM will
file a reconciliation report within 60 days of completing the refund, with
electronic copies to all intervenors in this Case.

10.       TNMP-NM's rates will be reduced from current levels for all customers,
except Phelps Dodge, effective for bills rendered beginning with the first
normal billing cycle of January 2006 as follows:  (1) by 1.851 cents per kWh
effective on January 1, 2006 through December 31, 2007; (2) effective January 1,
2008, rates shall be reduced by an additional 0.1 cents per kWh, for a total
reduction of 1.951 cents per kWh through December 31, 2008; and (3) effective
January 1, 2009, rates shall be reduced by an additional 0.1 cents per kWh, for
a total reduction of 2.051 cents per kWh through December 31, 2010.  As part of
the rate reduction, the current TNMP fuel and purchased power adjustment clause
will be eliminated once amounts in the balancing account (plus or minus) as of
December 31, 2005 are collected or returned to customers, but in no event will
the fuel clause remain in effect after March 31, 2006. 

5

--------------------------------------------------------------------------------


11.       The Signatories will not seek or support any change in TNMP's cost of
service rates, other than the reduction described in paragraph 10, that would go
into effect prior to January 1, 2011.  The Signatories may support combining
TNMP-NM and PNM cost of service rates, in a manner that has no adverse rate
impact on PNM retail electric customers, for cost of service rates to go into
effect after December 31, 2010.  However, the Signatories will not support a
combined cost of service to be effective after December 31, 2010 and prior to
July 1, 2015 that would require a shift in annual revenue requirements from
TNMP's New Mexico retail customers to retail electric customers in PNM's current
service area greater than $1.5 million per year. Shifting cost recovery to later
years to meet the $1.5 million threshold will not be permitted.

12.       The resource plan to be filed with the Commission on March 31, 2005,
will be re-filed, consistent with the Commission's order in this proceeding, 45
days after Commission approval of this Stipulation.  Such re-filed plan shall
include both PNM and TNMP-NM as stand-alone utilities, and as an integrated
system.

Other Rate Issues

13.       PNM and TNMP agree that they will not seek to recover through rates
any amounts for goodwill or intangible assets resulting from the acquisition. 
If an amount of goodwill or intangible assets is pushed down to TNMP as an
acquisition adjustment under the FERC chart of accounts, PNM and TNMP agree not
to seek recovery of such amounts.

6

--------------------------------------------------------------------------------


14.       PNM agrees not to include certain transaction costs in any rate
proceeding.  The transaction costs not to be recovered in rates include the
following:  (1) TNPE recapitalization costs, i.e., PIK preferred call premium,
call premium on 10.25% debt refinancing, and underwriting fees (legal, banking
and others) incurred in connection with the recapitalization activities; (2)
change of control/severance cost in excess of $5.4 million; (3) bank advisory
fees incurred in connection with the acquisition; and (4) legal, external
accounting and rating agency fees related to the negotiation and execution of
the Stock Purchase Agreement. 

15.       Subject to the provisions of paragraph 11, the parties agree that the
integration of TNMP-NM and PNM utility operations should have no adverse impact
on PNM rates and service.  Such impacts will be avoided through separate
electric utility rates for PNM and TNMP-NM. A fuel clause will not be
implemented for PNM electric customers as a result of this transaction. 
Effective January 1, 2007, PNM shall integrate the TNMP-NM assets into PNM, but
shall continue to have separate rates until otherwise ordered by the NMPRC.  The
integration and resulting transfer of assets from TNMP-NM to PNM, as set forth
herein, should be approved by the Commission as part of the transaction.

General Conditions

16.       PNM agrees that it shall not seek to recover in New Mexico retail
rates to be effective prior to December 31, 2010, more than the New Mexico
jurisdictional share of $250,000 per year for the cost of a market monitor.

17.       Subject to any change in statute or the issuance of a non-appealable
decision from a federal appeals court, the U.S. Supreme Court or the New Mexico
Supreme Court that would prevent compliance with the following commitment, PNM
and TNMP-NM commit to obtain NMPRC approval for any proposed transfer of
ownership or operational authority over their

7

--------------------------------------------------------------------------------


New Mexico jurisdictional transmission systems prior to such transfer.  Any such
application shall include a cost/benefit analysis.  If PNM or TNMP is ordered to
transfer ownership or operational authority of transmission facilities subject
to the Commission's jurisdiction by an entity other than the NMPRC, and the
order is not contingent on NMPRC approval, PNM or TNMP (as the case may be)
agrees to seek judicial review and in good faith exhaust all opportunities to
appeal and overturn such order.  Such judicial review or appeal` may be
withdrawn if the NMPRC grants approval for such transfer.  This provision shall
not be interpreted to require additional approval (other than what is contained
in the NMPRC's approval of this Stipulation) for PNM to acquire TNMP's New
Mexico operations and assets.

18.       This Stipulation shall not become effective until the FERC issues an
order approving this transaction without conditions that mandate, coerce or
entice PNM or TNMP to join an RTO or similar organization.  PNM Resources shall
serve a copy of the FERC order with the Commission and all of the Parties within
three days of receipt of that order.  If any signatory files a notice with the
Commission that it objects to any such conditions contained in the FERC order,
the Signatories agree to withdraw the Stipulation from consideration by the
Commission.  This Stipulation shall become effective if no Signatory files a
notice of objection within 13 days of the service of the FERC order by PNM
Resources.

19.       The Commission has continuing jurisdiction to investigate whether
future actions of the SEC have an adverse and material effect on PNM's or TNMP's
New Mexico service and rates, and to amend its order in this Case to counter any
material adverse effects of an SEC order conditioning this acquisition.

            20.       PNM agrees that its requested cost of equity in its next
general rate case will be based on the higher of its actual credit rating by
Standard & Poor's or BBB, unless PNM can demonstrate that the rating lower than
BBB is caused by events unrelated to this acquisition or its effects.  PNM shall
have the burden of establishing that the order meets the standard of this
paragraph.  

8

--------------------------------------------------------------------------------


21.       PNM Resources and its affiliates, including TNPE, will be subject to
the holding company and other provisions attached hereto as Exhibit "A".  Such
provisions include dividends, cost allocations, loan agreements, asset
transfers, affiliate transactions, separateness covenants, federal preemption,
and arise from the Commission's final order in Case No. 3137, as well as the
other orders and requirements listed in Exhibit A.  The compilation in Exhibit A
is not intended to eliminate any requirements from prior Commission orders by
omission.  If there are any inconsistencies between Exhibit A and this
Stipulation, the provisions of this Stipulation shall govern.  PNM/TNMP agree to
hold New Mexico jurisdictional customers harmless from any and all negative
impacts of activities engaged in by affiliates.  Nothing in the approval of this
acquisition shall preclude the NMPRC from taking steps that it deems necessary
to protect ratepayers and to assure that the utilities' ability to provide
reasonable and proper service at fair, just and reasonable rates will not be
adversely and materially affected.

22.       No New Mexico jurisdictional asset valued at greater than $50,000,
will be transferred out of the utilities (either PNM or TNMP) to any affiliate
without prior Commission approval. Transfers of any jurisdictional assets after
$100,000 of assets have been transferred in a calendar year will also require
Commission approval.  This approval shall not be interpreted to require
additional approval (other than that contained in the NMPRC's approval of this
Stipulation) for PNM to integrate TNMP-NM assets into PNM effective January 1,
2007 as provided in paragraph 15 above.

9

--------------------------------------------------------------------------------


23.       Reports on employee transfers (by job title) between PNM or TNMP's New
Mexico operations and their affiliates shall be filed with the NMPRC, with
electronic copies to all intervenors in this Case, by April 1 and November 1 of
each year.

24.       A cost allocation manual ("CAM") integrating the TNPE acquisition
shall be filed within six months of the closing of the acquisition, with
electronic copies to all intervenors in this Case.  Any CAM will be subject to
review and challenge in any rate proceeding.

Other Provisions

25.       PNM and TNMP agree to maintain TNMP's current transmission and
distribution ("T&D") construction centers, local offices and the current number
of TNMP employees in New Mexico performing T&D field services for a period of
two years after closing of this transaction.  Prior to that time, T&D field
service employee reductions can be accomplished only through attrition,
voluntary severance or early retirement.

26.       The PNM and TNMP annual reports to the NMPRC will contain information
on reliability indices including at least SAIDI and SAIFI.

            27.       Attached to this Stipulation are the following exhibits:

                        Exhibit A ‑ Restatement of Case 3137 Holding Company,
Merchant Plant and other conditions Pursuant to Paragraph 21 of this
Stipulation.

                        Exhibit B ‑ Notification of Information Updating Public
Service Company of New Mexico's Revised General Diversification Plan to reflect
the new affiliations and corporate structure after completion of the
acquisition.

                        Exhibit C ‑ Notification of Information Updating
Texas‑New Mexico Power Company Amended General Diversification Plan reflecting
changes in the information included in TNMP's GDP that will result from the
closing of the proposed acquisition.

10

--------------------------------------------------------------------------------


Staff has reviewed Exhibits B and C and has concluded that no additional
information is required.  Applicants' position is that the acquisition does not
involve a Class II transaction which would require approval of new or amended
GDPs.  However, all Signatories agree that the Commission's approval of this
transaction pursuant to NMSA 1978, § 62‑6‑12 should include any and all
approvals required by the Public Utility Act or Commission regulations for the
transaction to close, whether or not expressly granted.

28.       The Commission must approve any changes, extensions or other
modifications to the existing PNM/TNMP power contract prior to their taking
effect.

29.       PNM and TNMP (while it has New Mexico jurisdictional operations) shall
obtain prior Commission approval for  sales of capacity or energy to non-utility
subsidiaries of any of the holding companies, except for emergency and economy
energy  sales, and except for sales from Merchant Plant or Excluded Plant.

30.       PNMR, PNM, TNPE and TNMP commit that the Commission shall have access
to those books and records of any PNMR affiliates involved in transactions
downstream of a Class I or Class II transaction which are reasonably required
and pertinent to an examination of the reasonableness of the Class I or Class II
transaction.

General Provisions

            31.       Except as specifically stated in the language of this
Stipulation, the provisions of this Stipulation have no precedential effect and
the Parties do not waive rights they may have in any other pending or future
proceeding and will not be deemed to have approved, accepted, agreed to or
consented to the application of any concept, principle, theory or method in any
future proceeding.

11

--------------------------------------------------------------------------------


            32.       A Final Order issued by the Commission approving this
Stipulation will not constitute a bar to further litigation of issues raised in
pleadings and testimony or any issues which could have been raised or any other
matters which have not been specifically addressed by this Stipulation.  In
accordance with 17 NMAC 1.2.23.4, by approving this Stipulation, the Commission
is neither granting any approval nor creating any precedent regarding any
principle or issue in this or any other proceeding.

            33.       This Stipulation reflects a negotiated settlement, and if
the Stipulation is not executed or is not adopted in its entirety by the
Commission, without additions or deletions,  the Stipulation will be void and
any statement made or positions taken by the Parties during the course of these
negotiations will not be admissible before any regulatory agency or court.  The
Stipulation contains the full intent and understanding of the entire agreement
of the Parties and no implication should be drawn on any matter not addressed in
the Stipulation.  There are not and have not been, any representations,
warranties or agreements other than those specifically set forth above.

            34.       This Stipulation may be executed in a number of
counterparts including by telefax, each of which will be deemed to be an
original and all of which will constitute one of the same agreement. 

                        Respectfully submitted this 28th day of February, 2005.

Patrick Ortiz
Charles Garcia
Madonna Bixby
Alvarado Square, MS 2822
Albuquerque, NM  87158-2822
(505) 241-2896
(505) 241-2368 (fax
portiz@pnm.com
 

12

--------------------------------------------------------------------------------


WHITE, KOCH, KELLY & McCARTHY, P.A.

By:       /s/  Benjamin Phillips                                        
      BENJAMIN PHILLIPS
      REBECCA DEMPSEY
      433 Paseo de Peralta
      Santa Fe, NM  87501
      (505) 982-4374
      (505) 984-8631 (fax)
      phillips@wkkm.com
      rdempsey@wkkm.com

      Attorneys for PNM Resources

      Michael D. Blanchard
      Vice President & General Counsel
      Gary W. Boyle
      Senior Litigation Attorney
      Texas-New Mexico Power Company
      4100 International Plaza
      Forth Worth, TX  76109
      (817) 731-0099
      (817) 737-1333 (fax)
      mblanchard@tnpe.com
      gboyle@tnpe.com

COMEAU, MALDEGEN, TEMPLEMAN &
INDALL, LLP

By:       /s/  William P. Templeman                                
      WILLIAM P. TEMPLEMAN
      JOSEPH E. MANGES
      141 E. Palace Ave.
      Post Office Box 669
      Santa Fe, NM  87504-0669
      (505) 982-4611
      (505) 988-2987 (fax)
      wtempleman@cmtisantafe.com
      jmanges@cmtisantafe.com

13

--------------------------------------------------------------------------------


UTILITY STAFF OF THE NEW MEXICO
   PUBLIC REGULATION COMMISSION

By:         /s/  Dahl Harris                                              
      DAHL HARRIS
      Staff Counsel
      223 East Palace
      Santa Fe, NM  87502-2013
      Phone:  (505) 827-7479
      Fax:  (505) 927-6916

NEW MEXICO INDUSTRIAL ENERGY
   CONSUMERS.

By:         /s/  Steven S. Michel                          
      STEVEN S. MICHEL
      368 Hillside Avenue
      Santa Fe, NM  87501
      Phone:  (505) 989-8731
      Fax:  (505) 989-1450

PATRICIA MADRID
NEW MEXICO ATTORNEY GENERAL

By:         /s/  Jeff Taylor                        
      Jeff Taylor
      Assistant Attorney General
      Post Office Drawer 1508
      Santa Fe, NM  87504-1508
      Phone:  (505) 827-6000
      Fax:  (505) 827-5826

14